Citation Nr: 0330009	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  99-20 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for disability of the fifth 
digit of the right foot as being proximately due to or the 
result of the service connected right ankle disability.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


REMAND

On February 5, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  As the veteran is currently 
incarcerated, please contact the Omaha 
Correctional Center at P.O. Box 11099, 
Omaha, Nebraska 68111 {phone number 
(402) 449-1004} and determine a) 
whether the veteran may be examined at 
the closest VA medical facility; if 
not, b) whether the veteran may be 
examined by a fee basis physician at 
the Omaha Correctional Center, or, if 
not; c) whether any other practical 
accommodation to afford the veteran an 
examination is available. 

2.  If all reasonable avenues to 
schedule the veteran for an orthopedic 
examination fail, then written 
documentation must be placed in the 
claims folder detailing all efforts 
expended to provide the veteran with an 
examination.  

3.  If possible, make arrangements to 
schedule the veteran for an orthopedic 
examination.  Send the claims folder to 
the examiner for review prior to the 
examination.  Based on a review of the 
medical evidence and the current 
examination, the examiner should 
provide a medical opinion as to whether 
it is at least as likely as not that 
any current disability of the fifth 
digit of the right foot is proximately 
due to or was permanently aggravated by 
the veteran's service connected right 
ankle disability.  If the examiner 
finds that a service connected 
disability aggravated an existing 
disability of the fifth digit of the 
right foot, then the examiner should 
express an opinion as to what level of 
disability of the fifth digit of the 
right foot is attributable to such 
aggravation.  The answer to these 
questions should be formulated using 
the underlined standard of proof.  
Complete reasons and bases for all 
medical opinions should be provided for 
the record.

4.  In the event that it is not 
possible to schedule the veteran for an 
orthopedic examination, make 
arrangements for a VA examiner to 
review the entire claims folder and 
render a medical opinion as requested 
in part 3 above.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





